This Court is of opinion that neither of the three first objections taken for the prisoner on his trial entitles him to a venire de novo.
That to the evidence of the witness Hall is entirely groundless. It would seem to be sufficient if a witness who is called to prove what another said or deposed to on a former occasion swears that he is able to state all that was said on the subject of controversy at the time to which his testimony refers. At all events, we hold it sufficient to admit a witness who says that he can state all that passed on the occasion when that conversation occurred, whether relative to the controversy or any other subject. Such was the state of the facts in this case. The declarations of the prisoner at another time, or his conversations with Price or another person upon a different occasion, were not admissible evidence, whether proved by this or any other witness. Besides, the exception does not set out the testimony given by Hall; and, for aught that we can tell, the declarations proved by him may have been irrelevant, and, so, harmless; or they may have been beneficial to the prisoner. It is necessary that the appellant should show in his exception some error to his prejudice, otherwise this Court cannot undertake to set aside the (243) solemn verdict of the jury.
We do not see the least ground for saying that the prisoner's confessions were obtained by any undue means — either threats, or promises, or any other improper influence; but they appear, as far as we are at liberty to or can judge, to have been "free and voluntary," as the expression of the books is. It is impossible to hold that the mere presence of a gentleman holding the respectable station of vice consul under a foreign government could place the prisoner, while under examination *Page 174 
before a magistrate of this country, under any inducement, but that of his own will, to make a confession, or that putting a question to him by that gentleman, the nature of which, if put, the witnesses could not state, could have any such effect, and that the more especially when the magistrate, according to his duty and the dictates of humanity, not only once, but twice, cautioned the prisoner against making a confession, and informed him that if he did it might be used against him. It was contended in the argument, however, that the confession was extorted by a threat of the magistrate himself in saying to the prisoner, "that unless he could account for the manner in which he became possessed of Rodney's watch, he should be obliged to commit him to be tried for stealing it." This was treated as a demand on the prisoner that he should tell
how he came by the watch, under the penalty of imprisonment. But that is doing great violence to the language and purpose of the examining magistrate. The prisoner was not asked to tell anything about the matter, but he was required to account for his having the watch, that is, to account for it by proof, and not by any declaration of his own, in order, as the magistrate humanely informed him, that he might thereby repel the legal presumption that he came dishonestly by the article of which the owner, it appeared, had been robbed the night before. (244) So far from that communication being capable of being regarded as a threat, it was really sound legal advice, calculated to put the prisoner upon a proper defense, if he could establish his case by proof; and that such was the purpose of the remark is obvious from two considerations. The one is that no statement of the prisoner, merely, could have been sought by the justice, as that could not satisfactorily "account" for the prisoner's possession of the watch so as to authorize his discharge; and the other is that the magistrate perceived that the prisoner, notwithstanding his previous caution, was, as he thought, about to state how he got the watch, and immediately, in order to correct any possible misapprehension of the prisoner and to apprise him of the consequence, cautioned him again not to make any confession. More could not have been done to put the prisoner upon his guard and instruct him as to his rights. But he persisted in the resolution to confess, declaring that he would tell all he knew about the matter; and he went on, accordingly, to admit his perpetration of the robbery. It would seem that if any confession is to be deemed voluntary, and to flow from a sense of the obligation of truth, this must.
We likewise hold that his Honor directed the jury correctly as to the effect they might allow to the prisoner's confessions. There was, indeed, evidence in corroboration of the confession, namely, the injuries inflicted on Rodney, which added greatly to the credit to which the confessions, in themselves, might be entitled. But we believe that it is now held by *Page 175 
courts of great authority that an explicit and full confession of a felony, duly made by a prisoner, upon examination on a charge before a magistrate, is sufficient to ground a conviction, though there be no other proof of the offense having been committed. We are aware that speculative writers do not agree in opinion entirely upon the respect due to evidence of this character. This is much like the diversity of opinion among legal essayist upon the sufficiency of the unsupported testimony of an accomplice to justify a conviction. Notwithstanding the doubts (245) thrown upon the point in that manner, persons having the responsibility of the judicial station were obliged, when once the evidence was held admissible, to leave its sufficiency, according to evidence actually yielded to it, to the jury, whose province it is to say what the fact is. There are many cases to the effect that there may be a conviction upon it alone. 1 Leach Cr. C., 464, 478; S. v. Haney, 19 N.C. 390; S. v.Weir, 12 N.C. 363. So upon the question in this case, Chief BaronGilbert, for example, deems a confession evidence of the highest and most satisfactory kind, Gilb. Ev., 123; while Mr. Blackstone, 4 Com., 357, expresses quite a contrary opinion, that it is the weakest and most suspicious of all evidence. We might be at some loss in selecting, between two such eminent authors, a guide on this question. But we are relieved from that necessity by judicial decisions which seems to have settled the question, and therefore may be safely adopted. In Eldredge's case, Russ. 
Ry. Cr. Cases, 440, the presiding judge told the jury that, independent of the prisoner's confession, there was, in his opinion, no evidence of a felony, and he left the case to them on the confession alone; and all the judges held a conviction on that evidence right. Rex. v. Falkner  Bond,Id., 481, was similar, and with the same result. Rex v. White, Russ.  Ry., 507, is to the same effect; and in the next case, Rex v. Tippett, all the judges thought the conviction right, as there was some evidence, besides the confessions, which made it probable that the felony had been committed, and a majority of the judges held that without the other evidence the prisoner's confession was evidence upon which the jury might convict. These recent decisions, to say nothing of the earlier ones in Wheeling's case, 1 Leach, 311, and in Lamb's case, 2 Leach, 554, fully bear out his Honor in the instructions he gave upon this trial.
It is not sufficient to impugn the principle established by them (246) that there have been instances in which men have charged themselves with offenses which they did not commit, or which had never been perpetrated; for that argument would destroy all confidence in evidence, circumstantial or direct, since by each human tribunals have been misled. But the administration of justice cannot depend upon such nice possibilities. It may safely and, indeed, must necessarily proceed *Page 176 
upon the common experience of men's motives of action and of the tests of truth. Now, few things happen seldomer than that one in the possession of his understanding should of his own accord make a confession against himself which is not true. Innocence or weakness is therefore sufficiently guarded by the rule which excludes a confession unduly obtained by hope or fear. Hence, if one pleads guilty there must be judgment against him. So, after a plea of not guilty, if the accused will make to the jury a plain and open declaration of his guilt, including all the facts which go to make up the offense legally, the court can do no less than tell the jury that they may act on such a declaration, and that it renders other evidence unnecessary. Of the same grade of evidence, precisely, is a confession out of court, provided only it be fully proved and appear to have flowed from the prisoner's own unbiased will. Such a confession which goes to the whole case is plenary evidence to the jury.
His Honor next instructed the jury that whether the robbery was committed in the street of Wilmington or on the wharf described in the exception, it was a highway robbery. In that position the Court is of opinion there was error. It is true, there was no evidence on which the jury might well be supposed to have found the robbery was in the street, and if they had said so this difficulty would have been removed. But as they did not state where they believed the act to have been done, we must, under the instructions, assume it to have been on the wharf. The description of the wharf and the relative positions of it and the (247) street do not appear very explicitly in the case. It is possible the wharf may form part of the street, at its termination; for example, as some are made for ferry landings. But we cannot assume it to be so, especially as the presiding judge distinguished between the street and the wharf as being different places. The most we can presume is that the public freely and rightfully used it, as it is stated that although there were, near it, other wharfs that were private property, this was not inclosed and was used by the public, and no private right is suggested. But supposing it to be a public wharf, or a county wharf, as it is said such wharfs are sometimes called, the doubt arises whether it be a public highway; for if it be not, this indictment is not sustained. The statute takes away clergy from the offense of "robbing any one in or near any public highway"; and as this indictment has but one count, and that charges the robbery in the highway, and it is found to have been on the wharf, the evidence does not support the allegation, unless it be true that the wharf is a highway. We speak thus although the wharf is taken to abut on the street, and the latter is undoubtedly a highway in the strictest sense; so that a robbery on the wharf would be within the statute, as being done "near" the highway. But as the place in this case is material, it is necessary, we think, to state it truly, in the words of the *Page 177 
act either as being in or near the highway, so as to facilitate a defense upon aute fois acquit or convict.
It is true that Lord Hale, 1 P. C., 535, says an indictment for a robberyin vel prope altam viam regionem, though in the disjunctive, was usual at Newgate, though an indictment ought to be certain; and it is to be inferred from the whole passage that proof that it was committed either in the highway or near to it would support the indictment and enable the jury to find it, so as to oust clergy. But Lord Hale does not lay it down that it is a necessary form of the indictment that it should in every case state the robbery to be "in or near the (248) highway," but only that it was admissible and usual; and that when so laid it would be sustained by evidence of a robbery at either place. It is clear from the precedents that they often laid the offense to be in
the highway, by itself, and often laid it to be near the highway, according, probably, to the facts; and it is probable that it was frequent to have two counts, the one laying it in and the other near the highway. We own that were it not for the great authority of Lord Hale, we should have thought one count in the disjunctive bad. But although indictments for robbing in or near the highway were tolerated, and under such an one the proof might be of the one or the other, yet fairness to the prisoner and all legal analogy require that when the offense is laid positively to have been committed in one of those ways, it ought to be proved as laid, and not in the other mode. As we conceive, therefore, this indictment would not be sustained by evidence that the place of the robbery was not in but near the highway. The members of the Court are not familiar with such subjects, and, perhaps, may err from not knowing how persons engaged in commerce regard those places, and to what actual uses they are directed or can rightfully be applied. A highway
is well understood in the law. It is said in England that there are three kinds; but they all agree in this, that they are common to all persons to pass and repass at pleasure. We know of but one kind here, as yet, namely, public roads or streets, over which all citizens may go at will on foot, or horseback, or in carts or carriages. They are thoroughfares over which people travel from one part of the country to another. But a public wharf does not seem in its nature to be a highway in any sense in which we have found either word used. A wharf is sometimes made on the land at the water's edge, and is sometimes built in the water to the channel of a river or other part, and is a space, as we take it, for the deposit of goods in order conveniently to lade and unlade (249) vessels. To those ends drays, carts, and other vehicles of burden go on them to carry or take away merchandise, and the merchants go also, either on foot or otherwise, according to their health or convenience, to look to their property and conduct their business. A public *Page 178 
wharf is, for those purposes, no doubt, open to all persons. The public have an interest in it, so that it is not privati juris only; and in that sense "it is like a public street," as was said in Bolt v. Stennett, 8 Term, 606. But it does not follow that it is a highway, any more than a courthouse or a church is, because the former is open to all persons to witness the administration of justice and the latter to worship in. The public use of a wharf is not to pass from place to place over it, but it is merely for the convenience of commerce abroad that is carried on in ships. With these views of the question, we must hold that a public wharf, merely as such and not being a part of a street, is not a highway; and, consequently, that the prisoner was improperly convicted.
As the case will probably be tried again, it is proper to notice an objection taken, on the argument here, to the indictment. It charges a felonious assault in the county of New Hanover on 29 March, 1847, "in the common and public highway of the State, in and upon one J. H. R. then and there being in the peace, etc., and him the said J. H. R. in bodily fear and danger of his life in the highway aforesaid then and there did feloniously put, and one silver watch of the value, etc., of the proper goods, etc., from the person and against the will of the said J. H. R. in the highway aforesaid then and there feloniously and violently did steal, take, and carry away, against the peace and dignity of the State." It was contended that the indictment was insufficient because, although it charges the putting in fear in the beginning of the indictment, it does not state the robbery to have been by means
(250) of such putting in fear or by violence. A sufficient answer to this argument is, in the first place, that the indictment in that respect is according to the ancient precedents, as appears in Tremain, 288, and Dogherty's Cr. Cir. Comp., 682. But in truth the indictment does charge the robbery to have been by those means. It states the putting in fear first, and then proceeds, that the prisoner one watch from the said, etc., "then and there" feloniously and "violently" did steal. It is clear, therefore, that by means of the "ibidem and tunc" the verdict connects the putting in fear and the stealing together, so as to make the whole one transaction. But if that were otherwise, it expressly charges a taking in the highway from the person and against the will of the owner, "feloniously andviolently," and thus makes violence the means of effecting the robbery, which alone is sufficient, according to Mr. Blackstone. He states that it is not necessary, though usual, to lay in the indictment that the robbery was committed by putting in fear, but that it is sufficient if it be laid to be done with violence. 4 Bl., 243. The same appears from Donally's case, East C. L., 783. Indeed, that results from the definition of robbery, which is a taking by violence or by putting *Page 179 
in fear. The indictment would therefore do if it had been supported by evidence of a robbery in the highway, instead of one near it.
PER CURIAM.                                        Venire de novo.
Cited: S. v. Sherrill, 46 N.C. 510; S. v. Patrick, 48 N.C. 449; S.v. Gregory, 50 N.C. 317; S. v. Scates, ibid., 423; S. v. Worthington,64 N.C. 597; S. v. Burke, 73 N.C. 88; S. v. Hamlet, 85 N.C. 522; S. v.Craige, 89 N.C. 479; S. v. Eliason, 91 N.C. 565; S. v. Gardner, 94 N.C. 957;S. v. Brown, 113 N.C. 647; S. v. Ashford, 120 N.C. 589.
(251)